Citation Nr: 0814854	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947, and from April 1951 to December 1952.  He 
thereafter served in the U.S. Marine Corps Reserve until his 
retirement in July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for bilateral 
hearing loss and tinnitus.  

A videoconference hearing was held in November 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

In April 2007, the Board remanded the matter for additional 
evidentiary development.  While the matter was in remand 
status, in a September 2007 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial 30 percent rating from March 5, 2004, and a 40 
percent rating from July 12, 2007.

The Board finds that this determination constitutes a full 
award of the benefits sought on appeal with respect to the 
claim of service connection for bilateral hearing loss.  
Absent any indication that the veteran has appealed the 
downstream elements of the rating or effective date, such 
matters are not in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  Thus, the sole issue 
remaining on appeal is as set forth on the cover page of this 
decision.

As set forth below, another remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In connection with the Board's previous remand, the veteran 
underwent VA medical examination in July 2007, at which he 
complained of bilateral hearing loss and tinnitus.  He 
reported a history of acoustic trauma during service, and 
denied significant post-service noise exposure.  With respect 
to his tinnitus, the veteran indicated that he currently 
experienced episodes of moderate bilateral tonal tinnitus 
lasting up to 15 seconds.  He indicated that he first noticed 
these symptoms approximately six years prior.  After 
examining the veteran and reviewing his claims folder, the 
examiner concluded that it was as likely as not that the 
veteran's bilateral hearing loss was related to noise 
exposure during service.  The examiner indicated that it was 
not likely that the veteran's tinnitus was related to his 
military service, as the veteran stated that his tinnitus had 
begun well after his separation from service.  

As set forth above, the RO has granted service connection for 
bilateral hearing loss based on the examiner's July 2007 
opinion.  In light of that award of service connection, the 
Board finds that an additional medical opinion is necessary 
in order to address the question of whether the veteran's 
tinnitus is causally related to or aggravated by his service-
connected bilateral hearing loss.  See 38 C.F.R. § 3.310(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
an examination is necessary when the record indicates that a 
current disability may be associated with a service-connected 
disability).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the veteran's 
claims folder to the examiner who 
conducted the July 2007 VA medical 
examination, if available.  Otherwise, 
the veteran should be scheduled for a VA 
medical examination and his claims folder 
must be made available to the  examiner 
for review in conjunction with the 
examination.  In either case, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current tinnitus is causally related to 
or aggravated by his service-connected 
bilateral hearing loss.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



